Name: Commission Regulation (EEC) No 815/91 of 2 April 1991 amending Regulation (EEC) No 970/90 laying down detailed rules for the application in the beef and veal sector of Council Regulation (EEC) No 715/90 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories and amending Regulation (EEC) No 2377/80
 Type: Regulation
 Subject Matter: animal product;  economic geography;  tariff policy;  health
 Date Published: nan

 No L 83/6 Official Journal of the European Communities 3 . 4 . 91 COMMISSION REGULATION (EEC) No 815/91 of 2 April 1991 amending Regulation (EEC) No 970/90 laying down detailed rules for the application in the beef and veal sector of Council Regulation (EEC) No 715/90 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories and amending Regulation (EEC) No 2377/80 ACP States referred to in Article 1 thereof ; whereas Commission Regulation (EEC) No 970/90 (4) should be adapted accordingly ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricul ­ tural products and certain goods resulting from the processing of agricultural products originating in the ACP States or in the overseas countries and territories ('), as last amended by Regulation (EEC) No 523/91 (2), and in parti ­ cular Article 27 thereof, Whereas Commission Regulation (EEC) No 2377/80 (*), as last amended by Regulation (EEC) No 625/91 (6), lays down special detailed rules for the application of the system of import and export licences in the beef and veal sector ; whereas the special detailed rules for licences issued under Regulation (EEC) No 715/90 should be adapted ; Whereas following its Decision No 4/90 of 23 November 1990, by Council Regulation (EEC) No 297/91 (3) the ACP-EEC Council of Ministers added Namibia to the list in Annex 1 to Regulation (EEC) No 715/90 giving the Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 970/90 is modified as follows : Article 1 ( 1 ) is replaced by the following text : ' 1 . Import licences shall be issued for beef and veal products originating in Botswana, Kenya, Madagascar, Swaziland, Zimbabwe and Namibia under the conditions laid down in this Regulation and within the limits of the quantities, expressed in tonnes of boned meat, fixed in Regulation (EEC) No 715/90.' Article 2 Regulation (EEC) No 2377/80 is modified as follows : Point 1 of Section I of Annex I is replaced by the following : ' 1 . ACP/OCT products (Under Regulation (EEC) No 715/90) (expressed in tonnes of boned meat) CN code From Madagascar Botswana Swaziland Kenya Zimbabwe Namibia Code 370 391 393 346 382 389 0201 0206 10 95 110 0202 0206 29 91 120' (') OJ No L 84, 30. 3 . 1990, p. 85. 0 OJ No L 58, 5 . 3 . 1991 , p . 1 . (3) OJ No L 36, 8 . 2. 1991 , p . 9 . (4) OJ No L 99, 19 . 4. 1990, p. 8 . (Ã  OJ No L 241 , 4. 9. 1980, p. 5. «) OJ No L 68 , 15. 3. 1991 , p. 29 . 3 . 4. 91 Official Journal of the European Communities No L 83/7 Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 April 1991 . For the Commission Ray MAC SHARRY Member of the Commission